Order entered January 2, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00878-CV

                          IN THE ESTATE OF GARY WAYNE LUNA

                             On Appeal from the Probate Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. PR-15-04253-1

                                            ORDER
           Before the Court is appellee’s December 21, 2017 motion for leave to supplement the

clerk’s record. We GRANT the motion. We ORDER Dallas County Clerk John Warren to file,

by January 11, 2018, a supplemental clerk’s record with the items designated in “Plaintiff’s

Request to Prepare Supplemental Clerk’s Record” filed with the trial court on December 21,

2017.

           We DIRECT the Clerk of this Court to send a copy of this order to Mr. Warren and all

parties.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE